department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul j significant index number in re request for waiver of the minimum_funding_standard for e i n company plan dear this letter constitutes notice that waivers of the required minimum_funding contribution for the plan for the plan years ending date and date have been approved subject_to the conditions listed below the waivers are for the remaining unpaid required minimum contributions for the above listed plan years all waiver amortization payments representing these waivers still must be paid as stated in sec_412 of the code within one hundred and twenty days of the receipt of this ruling letter company will provide collateral acceptable to the pension_benefit_guaranty_corporation pbgc for the full amount of the funding waivers for the and plan years starting with the quarterly contribution due on date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with section d and section e of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution under sec_412 of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized except to any extent otherwise permitted under code sec_412 in which case company copies pbgc on any correspondence with the irs regarding notification of or application_for such an exception the company makes contributions to the plan in an amount sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through by date through respectively the company provides proof of payment of all contributions described above within five business days after each payment thereof to the service and pbgc using the fax numbers or addresses below irs- ep classification fax pension_benefit_guaranty_corporation fax if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 c of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the company is a hospital that serves a semi-rural community it has suffered a temporary substantial business hardship due increased numbers of underinsured or uninsured patients and a decline in reimbursements from government healthcare programs and federal and state government grants it has also made significant investments in new equipment and personnel in order to upgrade its current facilities or provide additional services to the community for which it serves these investments temporarily reduced company's net_income and cash flows the company has demonstrated that it has executed a strategy to increase revenues and reduce expenses to improve its financial health its financial projections show that it will likely generate increasing profits in future years in addition the company believes and its financial projections illustrate that its revenues and cash flows will improve adequately to satisfy the plan's funding obligation in the near future your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 c of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years ending date and date the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact at - sincerely william b hulteng manager employee_plans technical cc
